DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.
This application has been assigned to a different primary examiner.

Continued examination under 37 CFR 1.114 and entry of the 2/17/2021 amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  
In view of the two preceding Notices of Non-compliance (5/22/2010 and 12/17/2020), the minimal number of claims under examination (four including two new claims) and in order to advance examination, the 2/17/2021 amendment to the claims has been entered and examined.
However, the 2/17/2021 amendment did not track changes from the 7/12/2017 claims (which claims were the last entered claims as indicated in the 5/16/2018 Examiner's Answer, p. 2, "The claim amendments filed 7/12/2017 have been entered upon further consideration.").  As such, the 7/12/2017 amendment, which amendment overcame the 112/2nd and 112/1st rejections in the 1/12/2017 final action before appeal (p. 3), no longer is reflected in the current claims, and therefore those 112/2nd and 112/1st rejections have been re-applied in the present action.
A review of the appeal documents indicates that the 1/27/2020 appeal decision was not impacted by any issues regarding the 7/12/2017 amendment.
If Applicant files another amendment (e.g. in response to the present action), that next amendment should track changes from the current 2/17/2021 amendment and may or may not incorporate changes not currently included from the 7/12/2017 amendment, e.g. amending "non-cancerous" to "hepatocarcinoma-free," etc., at Applicant's discretion.


Status of claims
Canceled:
12
Pending:
1-11 and 13-41
Withdrawn:
1-9 and 13-39
Examined:
10-11 and 40-41
Independent:
10  (also withdrawn claims 1, 13, 17-18 and 33)
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description

x
BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/1st
35 USC 112, 1st paragraph

112 "Means for"

112/2nd
35 USC 112, 2nd paragraph

112 Other

112/6th
35 USC 112, 6th paragraph

Double Patenting
x


Priority
Priority is claimed to as early as 5/21/2008.

Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements (a) setting the context of the invention and (b) particular to all claims, for example title language relating the following terms: antibody reagent kit, YKL-40, MASP2 and diagnosis of cancer.  Also, "METHODS FOR" is not presently applicable and should be deleted.  (MPEP 606 pertains.)

Objection to the specification: abstract
Similarly, the abstract should be amended to more specifically reflect the claims.  (MPEP 608.01(b) pertains.)


Claim objections
Claim 10 is objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following recitations are objected to:
Claim
Recitation
Comment
10
wherein at least one of the capturing antibodies in (1) or (2) are non-naturally occurring
Grammatically, should read "...one... [[are]]is non-naturally occurring..." for proper subject-verb agreement





Claim rejections - 112/2nd
The following is a quotation of 112/2nd:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10-11 and 40-41 are rejected under 112/2nd, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However, equivalent amendments also would be acceptable.  


Claim
Recitation
Comment
10
wherein...
the detected amounts of YKL-40 and MASP2
Lacks antecedent, at least because no detection is required to have occurred, the claim being to a "kit" and not a process.

Relatedly, the subsequently recited "are indicative of the occurrence of cancer in the test individual" is not interpretable in the context of the structure of a claim to a "kit."  All limitations in claim 10 must be directed to structure, and it is not clear how the subsequent recitation limits structure of the "kit."  If a related recitation is retained, then it is suggested that support be identified in the disclosure in order to avoid a 112/1st rejection, in addition to clarifying relationship to structure of the "kit."
10
wherein...
the amounts in a non-cancerous
individual
Lacks antecedent.  This rejection is again applied in view of the 2/17/2021 amendment as discussed above.

Similarly, "the" before "in vitro measurement" and "the" before "occurrence of cancer in the test individual" each should be deleted because each lacks antecedent to support reciting "the."
11, 40-41
characterized in
that
Not interpretable.  If what is intended is "further configured," "further comprising" or an equivalent, structure-directed recitation, then the claim simply may be amended to such a recitation.
Claims 40-41 are rejected similarly.
40
...which can bind antibodies to form conjugates for detection
Unclear optionality or conditionality.  It is not clear whether the recited "can bind" requires some particular structure or merely recites optional structure.  MPEP 2111.04 and 2173.05(h).II pertain.
Also, the recited "to" and "for" read on intended use and do not recite clearly required structure.
Possibly, "which [[can]]configured to bind antibodies and thereby configured to form conjugates and thereby configured for detection" would be as intended, directed to structure of the "kit" and without unclear optionality.
41
wherein the vessels may be vials, test tubes, and similar
articles
Unclear optionality or conditionality.  It is not clear whether the recited "may be" creates a structural requirement or merely recites options.  MPEP 2111.04 and 2173.05(h).II pertain.
Possibly, "[[may be]]comprise" would be as intended, directed to structure of the "kit" and without unclear optionality.
41
instructions of use
Not interpretable.  Possibly reads on "useful" instructions, etc., but interpretation generally is not clear.  Possibly "instructions as to how to use the kit, which instructions are written on..." or an equivalent.  



instructions... which may be
Unclear optionality or conditionality.  It is not clear whether the recited "may be" creates a structural requirement or merely recites options.  MPEP 2111.04 and 2173.05(h).II pertain.
Possibly, "[[may be]]are" would be as intended, directed to structure of the "kit" and without unclear optionality.

Relatedly, possibly "written on vials, test tubes, and similar articles" is intended to read "written on vials, test tubes, [[and]]or similar articles."
41
similar articles
The recited "similar" is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known definition in the art in the instant context.  (MPEP 2173.05(b) pertains.) 
41
written... on a separate piece of paper...
The recitation is not clear as to "separate" from what.  Possibly "written... on a [[separate]] piece of paper comprised by the kit but not attached to any other element of the kit...," however support for such an amendment would have to be identified.
41
written... in the form of multimedia such as CD, computer compact disc, or video
Unclear optionality or conditionality.  It is not clear whether the recited "such as" creates a structural requirement or merely recites options.  MPEP 2111.04 and 2173.05(h).II pertain.
Possibly, "written... in the form of multimedia [[such as]]comprising a CD, a computer compact disc, or a video" would be as intended, directed to structure of the "kit" and without unclear optionality, noting that the each of the recited "CD, computer compact disc, or video" should be preceded by an article, e.g. "a."

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
10
capturing antibodies...
capturing antibodies...
detecting antibodies...
The recited "capturing" and "detecting" each is interpreted as an adjective modifying "antibodies" in each instance.  These recitations are not interpreted as verbs as they might be in a claim to a process.



...for capturing YKL-40...
...for capturing MSP2...
...for detecting...
In each instance, all after "for," reads on intended use.  To ensure that these recitations read only on embodiments having the recited structural limitations, in each instance "for" may be amended to "configured for."

In claim 11, the recited "for detection of the concentration of YKL-40 or MASP2" is interpreted similarly.  I.E. the current recitation reads on water, since water can be used to assist with or "for detection of the concentration of YKL-40 or MASP2."
10
non-naturally occurring
In a BRI, the recitation means that one of the antibodies occurs non-naturally, which is not the same as a limitation that the antibody does not occur naturally.  In other words, an antibody may result from a non-natural process and still be an antibody which occurs in naturally.  Possibly what is intended is, most directly, "[[are]]does not occur [[non-]]naturally" or, less directly, "[[are]]is only non-naturally occurring."  However, the below 112/1st rejection also pertains.
41
to hold one or several
vessels, 96-well plates, or strips
The recitation reads on intended use.  Possibly "...configured to hold..." would be as intended and would be a clearly limiting recitation. 
41
instructions of use which may be written on vials, test tubes, and similar articles, or on a separate piece of paper, or outside or inside the vessels, or in the form of multimedia such as CD, computer compact disc, or video.
Regarding whether printed matter is limiting, MPEP 2111.05 pertains.



Claim rejections - 112/1st
The following is a quotation of 112/1st:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written description
Claims 10-11 and 40-41 are rejected under 112/1st as failing to comply with the written description requirement.  The claims read on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.
Claim 10 recites "...diagnosis of cancer..." (preamble) and "indicative of the occurrence of cancer" ("wherein" clause).  
This rejection is again applied in view of the 2/17/2021 amendment as discussed above.
It is not clear that the specification provides written description for associating a test individual's detected amounts of YKL-40 and MASP2 with any cancer.  It is not clear that the specification provides written description for a diagnosis, prognosis or risk of development for any cancer, at any stage of said cancer, from any tissue of any subject of any age.
Claims 11 and 40-41 are rejected similarly.
In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
MPEP 2163 pertains.

Claims 10-11 and 40-41 are rejected under 112/1st as failing to comply with the written description requirement.  The claims read on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.
Claim 10 recites "...at least one of the capturing antibodies in (1) or (2) are non-naturally 
Not only does there appear to be no explicit support for a limitation regarding the concept of an antibody occurring naturally or not, but relatedly it is not clear how PHOSITA would accomplish such a step.  It is not clear how, for example, PHOSITA would ensure that no antibody among polyclonal antibodies, or even a monoclonal antibody, is an antibody that could have occurred in nature.
While it is understood that a limitation such as "not naturally occurring" might help to satisfy 101, it is not clear that there is support for such a limitation, and no such support has been identified.
Claims 11 and 40-41 are rejected similarly.
In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
MPEP 2163 pertains.


Claim rejections - 103
The following is a quotation of 35 USC 103(a) which forms the basis for all obviousness rejections set forth in this office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-11 and 40-41
Claims 10-11 and 40-41 are rejected under 35 USC 103(a) as unpatentable over Schmidt (as cited on the attached form 892) in view of Clarke (as cited on the attached form 892).
As described in the above 112 rejections as well as in the above section on claim interpretations, none of the recited "for capturing...," "for detecting...," "the detected amounts..." (claim 10); "for detection..." (claim 11); "which can bind" (claim 40); and "to hold..." and "may be..." (claim 41) clearly limits the structure and scope of the claims.

Claim 10
Regarding claim 10, the recited "capturing antibodies..." (two instances), "detecting antibodies..." and "wherein..." clause read on the "YKL-40 ELISA kits" of Schmidt (Schmidt: p. 1130, left margin; p. 1131, §"Processing of Blood Samples and YKL-40 Analysis;" and entire document).  
Schmidt does not teach MASP2, but Clarke does (Clarke: e.g. p. 18, Table 5; p. 22, Table 6; generally [ 9-10, 122, 130-135, 342]; Table 4 (p. 12); Table 5 (p. 17 & 18); Table 6 (p. 22); Table 7 (p. 25); and entire document).  Clarke also teaches YKL-40 as CHI3Ll (Clarke: e.g. p. 13, Table 4; p. 17, Table 5; generally [ 9-10, 122, 130-135, 342]; Table 4 (p. 12); Table 5 (p. 17 & 18); Table 6 (p. 22); Table 7 (p. 25); and entire document).  Clarke also teaches immunohistology (Clarke: [45, 49, 52, 123, 131-135, 148-153, 161-168, 189-193, 286, 301-302, 315-318]; and entire document) and kits (Clarke: [19, 122, 143]; and entire document).  The recited measuring YKL-40 and MASP2 concentrations reads on Clarke's teaching of detection of multiple cancer markers as "detecting at least one stem cell cancer marker" (Clarke: [9]; and entire document).

Claims 11 and 40-41
Again in view of the above 112 rejections and interpretations, the art is applied to claims 11 and 40-41 as described for claim 10.

Combining Schmidt and Clarke
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the oncology teaching of Schmidt using the related teaching of Clarke.  As motivation to combine, an advantage taught by Clarke of modifying methods such as those of Schmidt 
Regarding each of the above claim rejections, to the extent that the limitations within a claim are taught individually but are not explicitly taught with the recited relationships and sequencing among limitations, then in the absence of a secondary consideration to the contrary, it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.



Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 10-11 and 40-41 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: law of nature
Preliminarily, at this 1st step of the analysis, elements of independent claim 10 are directed to a "kit" comprising antibodies configured to recognize and capture YKL-40 and MASP2 and further comprising antibodies configured to recognize and capture antibodies bound to YKL-40 and MASP2.  Thus, the claims are directed to a law of nature correlating amounts of YKL-40 and MASP2 to an indication of cancer.
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the above Guidance).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.
1st Mayo/Alice question: natural product
Preliminarily, at this 1st step of the analysis, elements of independent claim 10 are directed to natural products: at least, for example, antibodies configured to recognize and capture YKL-40 and MASP2 and further comprising antibodies configured to recognize and capture antibodies bound to YKL-40 and MASP2.
The kit encompasses different containers and is not itself a composition or solution.  
It is not clear there is a limitation significantly distinguishing the recited antibodies from naturally occurring antibodies, noting the above 112 rejections regarding the recited "non-naturally occurring."
As the kit components may exist separately, e.g. in separate containers, it is not clear, at least not in the structure of the recited kit, that any components must interact to form a non-conventional structure or a structure having a non-conventional property.  While the recited kit components are not found together in nature, Funk Brothers teaches that mixing individual elements does not necessarily render the composition markedly different from what occurs in nature. 

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, and in view of the above 112 rejections and claim interpretations, all elements of claim 10 are part of one or more identified judicial exceptions (as described above).

Summary and conclusion regarding claim 10
Summing up the above Mayo/Alice analysis of claim 10, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
claims 11 and 40-41 are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claims 11 and 40-41: "standard samples composed of solutions containing known concentrations of YKL-40 and MASP2" and "enzymes and substrates..." and similarly regarding claims 40-41, as exemplified by Schmidt and by Clarke (as cited on the attached form 892).  
Some elements of claims 11 and 40-41 may not occur in nature such that they are not natural products (e.g. standard samples, enzymes and substrates, enzyme labels, carrying tools, auxiliary reagents, etc.), however each such element is understood to be conventional, consistent with the instant specification at [33].
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.


Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.

Versus app. 12/992,363
Instant claims 10-11 and 40-41 are rejected on the grounds of nonstatutory obviousness-type double patenting as unpatentable over conflicting claims 1, 4-6, 11 and 14-16 of application 12/992,363 (3/10/2021 version).  The instant and conflicting claims are generally directed to manufactures (e.g. a "kit") and processes (e.g. "methods") of oncology diagnostics.  Although the conflicting claims are not identical, they are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over Schmidt in view of Clarke (as cited on the attached form 892), including the differences between a "kit" and a "method."
For example, instant independent claim 10 and conflicting claim 1 are generally directed to kits and methods for oncology diagnostics.  Instant claim 10 recites similar or obviously equivalent limitations to those of conflicting claim 1.  To the extent that conflicting claim 1 is narrower than instant claim 10, such limitations do not prevent double patenting. 
With regard to the instant dependent claims, either similar limitations are recited among the conflicting claims or narrowing limitations of the instant claims are obvious over the art of record.



Citations to art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.

Examiner comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejection(s).  The examiner's phone number is provided below.

Conclusion

A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631